Case 1:18-cv-00493-DKW-RT Document 60-2 Filed 10/21/19 Pagelof2 PagelD #: 392

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF HAWAII
PATRICIA GROSSMAN, _| Civil No. 18-00493-DK W-RT
Plaintiff, CERTIFICATE OF SERVICE
VS.

HAWAII GOVERNMENT EMPLOYEES
ASSOCIATION / AFSCME LOCAL 152;
DAVID LASSNER, IN HIS OFFICIAL
CAPACITY AS PRESIDENT OF THE .
UNIVERSITY OF HAWAI; AND CLARE
E. CONNORS, IN HER OFFICIAL
CAPACITY AS ATTORNEY GENERAL
OF HAWAII,

Defendants.

 

 

CERTIFICATE OF SERVICE
I hereby certify that on this date, a copy of Plaintiff's. Motion for Partial
Summary Judgment; Memorandum in Support of Motion was duly served

electronically through CM/ECF upon the following:

Derek T. Mayeshiro, Esq.
Elisabeth A.K. Contrades, Esq.
derekmay@hawaii.edu

Attorney for Defendants

David Lassner, in his official capacity of
President of the University of Hawaii

469704
Case 1:18-cv-00493-DKW-RT Document 60-2 Filed 10/21/19 Page 2 of 2

469704

James E.T. Koshiba, Esq.
Jonathan Spiker, Esq.
jkoshiba@koshibalaw.com
jspiker@koshibalaw.com

 

Attorney for Union
Hawaii Government Employees Association, —
AFSCME, Local 152

Clare E. Connors

Attorney General of Hawaii
James E. Halvorson

Richard H. Thomason
james.e.halvorson(@hawail.gov
richard.h.thomason@hawail.gov

 

Attorneys for Defendant
Russell A. Suzuki, in his official capacity of
Attorney General of Hawaii

DATED: Portland, Oregon, October 21, 2019.

PagelD #: 393

DAMON KEY LEONG KUPCHAK HASTERT

/s/ Robert H. Thomas
ROBERT H. THOMAS

LIBERTY JUSTICE CENTER.

BRIAN K. KELSEY (Pro Hac Vice)
JEFFREY M. SCHWAB (Pro Hac Vice)
REILLY STEPHENS (Pro Hac Vice)

Attorneys for Plaintiff
PATRICIA GROSSMAN
